            Case 2:06-cr-00715-JD Document 317 Filed 03/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                                 CRIMINAL ACTION

                v.

 SYEED BRIGGS                                                  NO. 06-715

                                             ORDER

       AND NOW, this 8th day of March, 2021, upon consideration of Briggs’s pro se Motion

for Compassionate Release/Reduction in Sentence Pursuant to 18 U.S.C. § 3582 and First Step

Act of 2018 (Document No. 305, filed November 11, 2020), the Government’s Response to

Motion for Compassionate Release Under 18 U.S.C. § 3582 and Request for Stay (Document

No. 307, filed November 28, 2020), Briggs’s counseled Amended Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 312, filed January 7, 2021), and the

Government’s Response (Document No. 324, filed January 28, 2021), for the reasons stated in

the accompanying Memorandum dated March 8, 2021, IT IS ORDERED as follows:

       1.      Briggs’s pro se Motion for Compassionate Release/Reduction in Sentence

Pursuant to 18 U.S.C. § 3582 and First Step Act of 2018 and Briggs’s counseled Amended

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) are GRANTED;

       2.      The Government’s Request for Stay is DENIED;

       3.      Briggs’s sentence is reduced to TIME SERVED, approximately 16 years after

adjustment for good time credit;

       4.      Excepting only as noted above, the Judgment dated March 25, 2008, providing,

inter alia, five years of supervised release, continues in effect; and

       5.      This Order is STAYED for no longer than 14 days to permit the Probation Office

to verify Briggs’s residence and/or establish a release plan, for Briggs to make appropriate travel
           Case 2:06-cr-00715-JD Document 317 Filed 03/08/21 Page 2 of 2




arrangements, and to ensure his safe release. Briggs shall BE RELEASED as soon as a

residence is verified, a release plan is established, appropriate travel arrangements are made, and

it is safe for Briggs to travel.


                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                                 2
